Citation Nr: 1400137	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  04-35 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A Travel Board hearing was held at the RO in August 2006 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In January 2007, July 2010, and in September 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the RO/AMC schedule the Veteran for appropriate VA examination concerning the nature and etiology of his cervical spine disability.  This examination occurred in December 2012.  The Board also directed that the RO/AMC attempt to obtain the Veteran' up-to-date VA and private treatment records.  These records subsequently were associated with the Veteran's claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

The record evidence shows that the Veteran's cervical spine disability is not related to active service or any incident of service.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated by active service, nor may arthritis of the cervical spine be presumed to be have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in January and February 2003, December 2004, January 2007, and in July 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the January 2007 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for a cervical spine disability.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the January and February 2003 VCAA notice letters were issued prior to the currently appealed rating decision issued in April 2003; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as including entitlement to service connection for a cervical spine disability (which was characterized as residuals of a neck injury to include cervical myelopathy).  The Veteran was assisted at the hearing by an accredited representative from Paralyzed Veterans of America, Inc.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about continuity of the Veteran's cervical spine symptomatology since active service. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which related the Veteran's cervical spine disability to active service, the only element of the claim in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See 38 C.F.R. §§ 3.326, 3.327, 4.2.  VA also obtained an independent medical expert (IME) opinion in August 2013 concerning the contended etiological relationship between a cervical spine disability and the Veteran's active service.  The Veteran and his service representative were given an opportunity to respond to this opinion.  See 38 C.F.R. § 20.903.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claim

The Veteran contends that he incurred a cervical spine disability during active service.  He specifically contends that he injured his neck during active service and continued to experience cervical spine disability since this alleged in-service injury.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis of the cervical spine, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because arthritis of the cervical spine is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating that part of the Veteran's claim of service connection for a cervical spine disability.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran's available service treatment records show that, at his enlistment physical examination in September 1972, he denied all relevant pre-service medical history.  Clinical evaluation was completely normal.   

On outpatient treatment in April 1974, the Veteran complained of a stiff neck which had lasted for 4 days.  He denied any head trauma.  Physical examination showed a limited range of motion.  The impressions were neck muscle strain and no neurological symptoms.  

At his separation physical examination in August 1975, prior to his separation from service in September 1975, clinical evaluation of the Veteran's spine was normal.  The in-service clinician noted no "decreased range of motion or deformity lack" in the Veteran's spine.  The Veteran reported an in-service history of recurrent back pain which referred to low back pain "occasionally since 1974, treated symptomatically" and without complications or sequelae.  He denied "all other significant medical or surgical history."

The Veteran signed a "Statement Of Medical Condition" dated in September 1975 in which he certified that there had been no change in his medical condition since his separation physical examination.

The post-service evidence shows that the Veteran was hospitalized at a VA Medical Center in September 2001 "with a working diagnosis of possible neuromuscular disease versus high cervical lesion."  His complaints included trouble walking, difficulty with weakness of the bilateral upper extremities, a loss of muscle mass of the bilateral upper extremities, an inability to lift objects, and difficulty combing his hair and raising his arm above his head.  A history of cervical stenosis was noted.  The VA examiner stated:

The [Veteran] states that in 1992 he was complaining of neck pain and paresthesia radiating down both arms into the fourth and fifth digits.  He states at that time he was seen by a neurosurgeon.  He opted not to have surgery at the time.  His symptoms have stayed pretty much the same for the last year and a half. 

Physical examination showed muscle wasting and atrophy in the hypothenar, thenar, deltoids, supraspinatus, infraspinatus, and triceps muscles bilaterally, decreased sensation in C7-C8, and a spastic gait.  X-rays of the cervical spine showed moderately degenerative changes with margin of bony spur formations encroaching the neural foramen bilaterally.  A magnetic resonance imaging (MRI) scan of the cervical spine taken in September 2001 showed multi-level disk bulging and herniation causing spinal stenosis and compression of the spinal cord and atrophic change of the spinal cord.  An electromyograph (EMG) showed C5-C6 radiculopathy and "possible evidence of peripheral neuropathy with no evidence of motor-neuron disease."  The diagnosis was herniated disk C2-C3 with associated spinal stenosis and myelopathy.  The Veteran was transferred to neurosurgery for surgical intervention.

The Veteran had anterior decompression of the cervical spine by C5 corpectomy and anterior cervical discectomy fusion surgery at a VA Medical Center in September and in October 2001.  The Veteran initially "was relatively stable" following his second operation in October 2001 and had "some initial improvement of his neurological exam, however, around postoperative day two to three, the [Veteran] inexplicably became weak particularly in his right C5 distribution."  A computerized tomography (CT) scan and an MRI scan "failed to show a cause."  There was "some significant posterior compression" noted.  

On VA outpatient treatment in December 2001, the Veteran was complaining of significant lower neck pain "now worse after his pain medications were changed."  Motor examination showed 4+/5 strength of the left upper extremity, 4/5 strength in the left deltoid, 1-2/5 strength in the right deltoid and biceps, intact sensation of the bilateral upper extremities and of the bilateral lower extremities except for decreased sensation in the hands, and hyperactive reflexes.  The assessment was current symptoms likely related to pre-existing myelopathy "as there is no obvious lumbar spine problem."

In March 2002, the Veteran's complaints included left sided neck pain since his cervical fusion surgery.  "He does not feel he was helped by surgery at all.  Things were stable until 4 days ago, when during sweeping his floor, he developed left deltoid and bicep weakness without any accompanying arm pain.  This has progressively worsened until now."  He was unable to us either arm.  Physical examination showed 0/5 shoulder abduction bilaterally, 0/5 left elbow flexion, 2/5 right elbow flexion, otherwise full strength on arm extension, wrist extension, and hand function, 5/5 strength of the bilateral lower extremities, dullness to pinprick sensation of the bilateral upper extremities, trunk, and of the bilateral lower extremities, and no obvious cervical spine deformity.  The Veteran stated that his third, fourth, and fifth fingers of both hands "are especially numb."  X-rays of the cervical spine showed no abnormal mobility and fused areas appeared immobile.  An MRI of the cervical spine showed no new cord compression or foraminal compromise.  The impressions were C5 radiculopathy "right old, left new," and a history of myelopathy "with spinal cord injury apparent."

The Veteran was hospitalized at a VA Medical Center in March 2002 for complaints of "a 3-day history of developing new onset left upper extremity [and] left arm weakness which developed when he was sweeping the floors."  An MRI and x-rays were performed and showed "no abnormalities to explain the symptoms."  The Veteran's weakness "fluctuated" during his hospital stay.  He had normal use of the left upper extremity and good strength on manual muscle testing of the left upper extremity "on different occasions."  Physical examination at discharge showed an unreliable sensory examination, 0/5 motor strength for C5 on the right and 4/5 for C5 on the left, 4/5 for C6-8 and T1 bilaterally, and 4/5 for L2-S1 bilaterally.  The diagnoses were left upper extremity of undetermined etiology and a history of cervical myelopathy.

On VA outpatient treatment in May 2002, no new complaints were noted.  The Veteran's cervical spine history was noted.  The Veteran reported "he has been able to manage at home independently but with his new condition and the new weakness in the left arm, he is unable to perform independently."  Physical examination showed an inconsistent sensory examination "with widespread areas of impairment to pinprick in both upper extremities," 0/5 sensation from C5 bilaterally, 4/5 sensation from C6-8 and T1 bilaterally, and 4/5 sensation from L2 through S1 bilaterally.  "He can abduct left arm to horizontal at shoulder."  The assessment was post-cervical laminectomy syndrome and cervical myofascial syndrome.

In June 2002, the Veteran's complaints included chronic pain in the left cervical paraspinal area "for which he takes ibuprofen with fair relief," tiredness of the left upper extremity "because of overuse."  A recent EMG had shown radiculopathy in the left C5.  Physical examination showed hyperactive reflexes of the bilateral lower extremities "with intact motor power," some atrophy in the left scapular muscles, and intact bowel and bladder function.  The impressions included cervical myelopathy with residual chronic pain and left C5 radiculopathy.

In September 2002, the Veteran's complaints included neck pain.  Neurological examination of the right upper extremity showed 0/5 sensation in the deltoid and biceps, 4/5 sensation in the triceps, 5/5 sensation on wrist extension, finger flexors, and finger abductors.  Neurological examination of the left upper extremity showed 5/5 sensation in the deltoid, biceps, triceps, wrist extension, finger flexors, and finger abductors.  A CT scan showed osteophyte formation both posteriorly and uncovertebral joint and from the facet joints asymmetric to the right at C2-6.  The assessment was unchanged.

In November 2003, a VA clinician stated: 

[The Veteran] states he was in an accident in the military in 1974.  He was riding in a truck which hit a pothole and banged his head against the roof of the truck.  He immediately had pins and needles sensation in both his arms and hands which improved over a few days.  It is impossible to ascertain that this was the cause of all his neck problems but it is conceivable to say that this incident may have exag[g]erated or accelerated the process.

The Veteran testified at his August 2006 Board hearing that he had injured his neck while riding in a truck when the truck ran over a pothole during active service.  He also testified that, at the time of this injury, his neck "snapped...down full time."  See Board hearing transcript dated August 10, 2006, at pp. 3.  He testified further that, following this injury, he was given 4 days off or 4 days of light duty.  Id., at pp. 4.  The Veteran also testified further that he had worked construction jobs between his separation from service in 1975 and 2001 "without a problem" in his cervical spine except for a pins and needles sensation and until his arms got weaker beginning in 2001.  Id., at pp. 7.  He testified that he had been given a cervical collar to wear for several days at the time of his original in-service neck injury and his arm strength returned 2 days after this injury.  Id., at pp. 9.

A review of the Veteran's SSA records, date-stamped as received by VA in November 2007, shows that the Veteran was awarded SSA disability benefits in May 2002 for a herniated nucleus pulposus (HNP) at L3.  These records also show consist largely of duplicate copies of his VA outpatient treatment records and examination reports.  For example, VA x-rays of the Veteran's cervical spine taken in June 1992 showed moderate bilateral root encroachment suggesting possible radiculitis.

On VA outpatient treatment in June 2008, no relevant complaints were noted.  There were no significant musculoskeletal findings.  The impressions included cervical myelopathy which was stable with intact bladder and occasional constipation.

In August 2008, the Veteran's complaints included "lacerating neuropathic pain."  His history was noted.  He used cannabis "which allows him to be distracted from his pain that is incompletely controlled."  The impressions included neuropathic pain, central and peripheral, cervical level, persistent right posterior neck pain, allodynia and lancinating neuropathic shocks, sensitivity of the C7 spinous process, and rule-out structural pathology (syrinx).

VA MRI scan of the cervical spine taken in September 2008 was stable with myelomalacia in the spinal cord and post-surgical changes and no new cord compression.

On VA examination in November 2010, the Veteran's complaints included neck pain.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran denied any history of spine trauma, spine neoplasm, or flare-ups of a spine condition.  He also denied any history of bowel or bladder incontinence or other neurological abnormalities.  He described his cervical spine pain as constant, aching, moderate, and daily but not radiating.  There were no incapacitating episodes of spine disease.  His cervical spine pain was associated with "intermittent shocklike pain" in the right upper exterior shoulder.  Physical examination showed normal posture and head position, a normal gait, no abnormal spinal curvatures or cervical spine ankylosis, no objective abnormalities of the cervical sacrospinalis muscles, hypoactive reflexes, decreased sensation to pinprick and light touch of the bilateral upper extremities, radiculopathy at C5-8, and poor muscle tone and muscle atrophy in the bilateral hypothenar, thenar, deltoid, right biceps, triceps, and bilateral supraspinatus and infraspinatus muscles.  X-rays and an MRI of the cervical spine were stable.  The VA examiner opined that it was less likely than not that the Veteran's current cervical spine disability was related to active service.  The rationale for this opinion was that the Veteran's service treatment records showed "one visit for neck pain" and the separation physical examination indicated no "neck problem.  No medical documentation of chronic neck condition until 1992."  The diagnoses were stable laminectomy post-fusion C3-7 and radiculopathy C3-8.

In a December 2011 statement, T.C.C., Jr., stated that he had been in the same U.S. Army company as the Veteran.  "I remember that at some point he injured his neck and had to wear a cervical collar to stabilize his neck due to the pain...I don't remember how he was injured or the severity of the injury.  I just remember he had to wear the collar for awhile."

On VA neck (cervical spine) conditions Disability Benefits Questionnaire (DBQ) in December 2012, the Veteran's complaints included "intermittent sharp pains down both arms" 1-2 times a month which lasted for several days.  He reported that he originally injured his neck while driving a truck during active service when the truck "hit a hole and [he] bounced off the seat hitting his head on the canvas truck roof."  Following this injury, his arm "went number for a couple days and his neck cracked with movement."  He also reported that "his neck stayed normal until 2001 when he came to the VA with arm complaints."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Physical examination showed functional impairment of the cervical spine due to less movement than normal, weakened movement, pain on movement, and deformity, localized tenderness in the joints/soft tissues of the cervical spine, guarding or muscle spasm of the cervical spine severe enough to result in abnormal spinal contour, mild constant pain, paresthesias, and numbness of the bilateral upper extremities due to radiculopathy with involvement of C5/C6 nerve roots, no neurologic abnormalities, and no intervertebral disc syndrome of the cervical spine.  X-rays showed arthritis.  "Veteran relates he is on constant pain medication and drops things on a regular basis and his neck and low back pain prevent any lifting."  The VA examiner opined that it was less likely than not that the Veteran's cervical spine disability was related to active service.  The rationale for this opinion was that the Veteran's service treatment records showed treatment for neck strain once during service and his separation physical examination was "negative for ongoing neck pain complaints or findings on exam.  Veteran did not seek medical care for neck problems for 15+ years post service."  The diagnoses were degenerative disc disease of the cervical spine and laminectomy.

In an August 2013 opinion, an independent medical expert stated that he had reviewed "all relevant medical records provided to me."  He noted the Veteran's reported in-service neck injury his in-service treatment for a 4-day history of neck stiffness in April 1974.  This expert also noted that, following his separation from service, the Veteran had worked in the construction industry in electrical/building construction work.  This expert also noted the Veteran's post-service medical history.  After reviewing the Veteran's medical records, this independent medical expert noted:

First, there is no documented cervical spine injury or disability prior to military service.  Second, while the [Veteran] did sustain a neck strain in April 1974, there is no evidence that he suffered any acute injuries to the cervical spine during active military duty.  Finally, chronic degenerative disease of the cervical spine is not usually related to or caused by muscle spasms, sprains, or strains.  Rather, degenerative changes in the cervical spine usually occur in a progressive manner over the course of a lifetime.

This expert concluded that there was "no indication" that the Veteran's current cervical spine disability was caused or aggravated by active service.  The rationale for this opinion was a review of the medical records and the fact that, because he had been "gainfully employed in the construction industry for over 15 years following discharge from the military...the Veteran's post-discharge employment may have contributed to his current cervical spine disability."  The rationale also was that "degenerative spondylotic changes in the cervical spine cannot be related to a specific event or short period in time.  Rather, these age-related 'wear and tear' changes in the neck typically occur over an extended period of time."  He concluded that it was less likely than not that the Veteran's current cervical spine disability was related to active service or any incident of service, to include the reported neck injury in 1974.

In an October 2013 statement submitted to the Board along with a waiver of RO jurisdiction, the Veteran asserted that August 2013 independent medical expert had misread his service treatment records.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a cervical spine disability.  The Veteran contends that he incurred a neck injury when the truck he was driving ran over a pothole and he hit his head and neck.  He also contends that he has experienced continuous cervical spine disability following this initial in-service neck injury.  The record evidence does not support the Veteran's assertions regarding an in-service neck injury or an etiological link between his current cervical spine disability and any in-service injury.  The Board notes initially that the Veteran's service treatment records show only that, in April 1974, he complained of a stiff neck which had lasted for 4 days and denied any head trauma.  There is no indication in the Veteran's service treatment records that he was treated for a neck injury following an incident where he was driving a truck that ran over a pothole, although the lack of service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

The post-service evidence shows instead that, although the Veteran currently experiences a cervical spine disability, it is not related to active service or any incident of service.  The Board notes in this regard that, following his service separation in September 1975, it appears that the Veteran first was treated for a cervical spine disability in June 1992, or approximately 17 years later, when x-rays of the cervical spine showed the presence of moderate bilateral root encroachment suggesting possible radiculitis.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
 
The Board acknowledges that, in November 2003, a VA clinician stated that the Veteran had reported hitting his neck when a truck he was driving struck a pothole while on active service.  The Veteran also had reported to this VA clinician that he had experienced a pins and needles sensation in his arms and hands for several days after this in-service incident.  This VA clinician opined, "It is impossible to ascertain that this was the cause of all his neck problems but it is conceivable to say that this incident may have exag[g]erated or accelerated the process."

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  As noted elsewhere, there is no support in the Veteran's service treatment records for his assertion of an in-service neck injury while driving a truck that ran over a pothole.  The November 2003 VA clinician also did not provide any "clinical data or other rationale" to support the opinion that she offered concerning the contended causal relationship between the Veteran's cervical spine disability and active service.  This clinician further undercut the probative value of her opinion when she concluded that it was "impossible" to determine whether the Veteran's reported in-service injury had caused his current cervical spine disability.  Accordingly, the Board finds that the November 2003 VA clinician's opinion is not probative on the issue of whether the Veteran's current cervical spine disability is related to active service.

The Board finds it especially significant that the Veteran testified in August 2006 that he had not experienced any problems with his cervical spine while working in construction jobs between his separation from service in 1975 and 2001 when his arms began to get weaker.  The Veteran's testimony concerning the lack of post-service problems with his cervical spine between 1975 and 2001 is consistent with the findings of the physician who provided the August 2013 IME opinion.  As noted above, this physician stated in August 2013 that the Veteran's post-service employment in construction between 1975 and 2001 "may have contributed to his current cervical spine disability."  More importantly, this physician provided a full and complete rationale for his negative nexus opinion concerning the contended causal relationship between the Veteran's cervical spine disability and active service.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The August 2013 IME physician specifically found that the Veteran's current cervical spine disability (which he diagnosed as chronic degenerative disease of the cervical spine) "is not usually related to or caused by muscle spasms, sprains, or strains" like the one that the Veteran experienced on active service in April 1974.  This physician instead noted in April 2013 that degenerative disease of the cervical spine was a progressive disease whose "age-related 'wear and tear' changes in the neck" occurred over time.  There is no competent contrary opinion of record.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that his cervical spine disability is related to active service or any incident of service, to include his neck strain in April 1974.  In summary, the Board finds that service connection for a cervical spine disability is not warranted.

The Board finally finds that service connection for arthritis of the cervical spine is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309; see also Walker, 708 F.3d at 1331.  The evidence does not indicate that the Veteran was diagnosed as having arthritis of the cervical spine within the first post-service year (i.e., by September 1976) such that service connection is warranted on a presumptive basis as a chronic disease.  As noted elsewhere, it appears that the Veteran first was treated for a cervical spine disability in June 1992, approximately 17 years after his service separation.  Thus, the Board finds that service connection for arthritis of the cervical spine is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of a cervical spine disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the cervical spine (neck pain) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a cervical spine disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a cervical spine disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of a cervical spine disability.  Specifically, the service separation examination report reflects that the Veteran was examined and his spine was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a cervical spine disability for many years following active service.  The Board emphasizes the multi-year gap between discharge from active service (1975) and initial reported symptoms related to a cervical spine disability in approximately 1992 (a 17-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claim, the Veteran reported the onset of symptoms to different times.  Specifically, on the service connection claim he reported that he had experienced continuous cervical spine disability since an in-service injury.  By contrast, he testified before the Board in August 2006 that he had experienced no problems with his cervical spine between his service separation in 1975 and 2001.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the medical evidence demonstrating no etiological relationship between his current cervical spine disability and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for a cervical spine disability is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


